INDIANA TAX COURT
                                                 Cases Transmitted
                                                 Week of 10/13/14


Name:          IMEDCO AG v. Ind. Dep’t of State Revenue
Case No.       49T10-1410-TA-60
Date Filed:    10/14/14
Attorneys:     Brett J. Miller
               BINGHAM GREENEBAUM DOLL LLP
               2700 Market Tower
               10 W. Market Street
               Indianapolis, IN 46204-2982
               (317) 635-8900
Type of Tax:   AGIT – Whether the Department erred in interpreting Indiana Code § 6-3-2-2.6 to mean that taxpayer, in
               2013, was not permitted to carryback net operating losses that arose prior to December 31, 2011.